ADVISORY ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

After Final Response Under 37 CFR 1.116
The amendment filed on 9/24/21 under 37 CFR 1.116, in reply to the final rejection, has been considered but is not deemed to place the application in condition for allowance and will not be entered because, minimally, the proposed amendment introduces new limitations that have not been previously considered and would require further search and consideration.

	If the amendment were entered, claims 14, 59, and 62-64 would introduce the new limitation of an antibody that targets one of the listed proteins in claim 62, and an antibody can be conjugated to the IL-18 peptide in claim 59. The claims also now name a variety of agents in claims 63 and 64 that were not previously named. If the proposed claim set was entered, these new limitations would likely require additional search.  In addition, these limitations would likely raise new issues under 35 U.S.C. 112(a) and/or 35 U.S.C. 112(b). Additionally, the new limitations may raise the issue of new matter regarding the specific antibody list that is newly claimed. 

	The rejections of record are maintained as previously set forth because the arguments thereto are addressed to the un-entered amendment.

Conclusion
No claim is allowed. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA MCCOLLUM whose telephone number is (571)272-4002.  The examiner can normally be reached on 9:00 AM to 6:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANDREA K MCCOLLUM/Examiner, Art Unit 1646                                                                                                                                                                                                        9/27/21

/BRIAN GANGLE/Primary Examiner, Art Unit 1645